Order filed October 28, 2021




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-21-00434-CV
                                   ____________

                       GIOVANNY LAGUAN, Appellant

                                         V.

FORT BEND COUNTY, FORT BEND COUNTY EMERGENCY SERVICE
      DISTRICT #7, FORT BEND COUNTY GENERAL FUND, FORT
     BEND COUNTY DRAINAGE DISTRICT, FORT BEND COUNTY
         FRESH WATER SUPPLY DISTRICT #01, FORT BEND
     INDEPENDENT SCHOOL DISTRICT, AND MINNIE ROBINSON
                      THOMPSON, Appellees


                    On Appeal from the 434th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 18-DCV-248912

                                    ORDER

      No reporter’s record has been filed in this case. The court reporter informed
this court that appellant has not paid or made arrangements to pay for the record and
is not appealing as indigent. On August 6, 2021, the clerk of this court notified
appellant that we would consider and decide those issues that do not require a
reporter’s record unless appellant, within 15 days of notice, provided this court with
proof that a request to prepare the reporter’s record had been made and proof of
payment or indigency. See Tex. R. App. P. 37.3(c). Appellant filed no reply.
      Accordingly, we order appellant to file a brief in this appeal within thirty days
of the date of this order. If appellant fails to comply with this order, the court will
dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                              PER CURIAM


Panel Consists of Justices Wise, Bourliot, and Zimmerer.




                                          2